UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4778


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEVEN DEWAYNE JUSTICE, a/k/a Steven “Red” Justice,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:10-cr-00028-JPJ-PMS-3)


Submitted: March 26, 2019                                         Decided: April 19, 2019


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE, Roanoke, Virginia,
for Appellant. Jean Barrett Hudson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Dewayne Justice appeals from the district court’s order revoking his

supervised release and imposing an 18-month term of imprisonment. Counsel has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal.          Although informed of his right to file a

supplemental brief, Justice has not done so.

       Justice pled guilty in 2012 to multiple drug and firearms offenses and was

sentenced to concurrent terms of 110 months’ imprisonment, followed by three years of

supervised release. In 2015, the district court reduced Justice’s sentence to 92 months on

each count, to run concurrently.      He began serving his supervised release term in

December 2016. In March 2018, a petition to revoke Justice’s supervised release was

filed, citing numerous violations of the conditions of his release. Justice admitted all but

one of the alleged violations

       Based on a Grade C violation and a criminal history category of VI, Justice’s

policy statement range was 10 to 14 months’ imprisonment. See U.S. Sentencing

Guidelines Manual § 7B1.4, p.s. (2016).            The court imposed an above-Guidelines

sentence of 18 months’ imprisonment on each count, to run concurrently, followed by

three years of supervised release. Justice noted a timely appeal.

       We review a district court’s decision to revoke supervised release for abuse of

discretion. United States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999). A court may

revoke supervised release if it “finds by a preponderance of the evidence that the

defendant violated a condition of supervised release.” 18 U.S.C. § 3583(e)(3) (2012).

                                               2
Because Justice admitted to the alleged violations, we find that the district court did not

abuse its discretion in revoking his supervised release.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We

will affirm a revocation sentence that “is within the prescribed statutory range and is not

plainly unreasonable.” United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).

“When reviewing whether a revocation sentence is plainly unreasonable, [we] must first

determine whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010). A revocation sentence is procedurally reasonable if the district court

adequately explains the sentence after considering the Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2012) factors. United States v. Slappy, 872 F.3d
202, 207 (4th Cir. 2017); see 18 U.S.C. § 3583(e) (2012). A revocation sentence is

substantively reasonable if the court states a proper basis for concluding that the

defendant should receive the sentence imposed, up to the statutory maximum. Crudup,
461 F.3d at 440. “A court need not be as detailed or specific when imposing a revocation

sentence as it must be when imposing a post-conviction sentence, but it still must provide

a statement of reasons for the sentence imposed.” Thompson, 595 F.3d at 547 (internal

quotation marks omitted). Only if a sentence is either procedurally or substantively

unreasonable is a determination then made as to whether the sentence is plainly

unreasonable. United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

                                             3
of the underlying violation and the criminal history of the violator.” USSG ch. 7, pt. A,

intro. cmt. (3)(b).   According to 18 U.S.C. § 3583(e) (governing supervised release

revocations), the court also must consider some of the specific factors enumerated under

18 U.S.C. § 3553(a), although the court is not permitted to consider the need for the

sentence “to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A); see 18 U.S.C.

§ 3583(e); Crudup, 461 F.3d at 439.          We have recognized, however, that the

§ 3553(a)(2)(A) factors “are intertwined with the factors courts are expressly authorized

to consider under § 3583(e).” Webb, 738 F.3d at 641. Thus, although the district court

may not rely “predominately” on the § 3553(a)(2)(A) factors in selecting a revocation

sentence, “mere reference to such considerations does not render a revocation sentence

procedurally unreasonable when those factors are relevant to, and considered in

conjunction with, the enumerated § 3553(a) factors.” Id. at 642.

       Here, the district court accepted Justice’s policy statement range of 10 to 14

months’ imprisonment.      The court adequately explained the higher sentence after

considering the Chapter Seven policy statements and the applicable § 3553(a) factors and

provided a proper basis for concluding that Justice should receive the statutory maximum

sentence of 18 months. Accordingly, we find that Justice’s sentence is both procedurally

and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the revocation of

Justice’s supervised release and the sentence imposed. This court requires that counsel

                                            4
inform Justice, in writing, of the right to petition the Supreme Court of the United States

for further review. If Justice requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this court for leave to

withdraw from representation. Counsel’s motion must state that a copy thereof was

served on Justice.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            5